United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1544
                                   ___________

Ricky Curry,                           *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       * Appeal from the United States
Dr. Asemato; Dr. Harold Cranford;      * District Court for the
Candy Reeves; Grant Harris;            * Eastern District of Arkansas.
Greg Socia; Larry Norris;              *
Arkansas Department of Correction;     *      [UNPUBLISHED]
Max Mobley,                            *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: April 2, 1999
                              Filed: June 7, 1999
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

     Ricky Curry appeals the district court’s1 order dismissing without prejudice his
42 U.S.C. § 1983 action against various prison officials for failure to exhaust his

      1
        The HONORABLE WILLIAM R. WILSON, JR., United States District Judge
for the Easten District of Arkansas, adopting the report and recommendations of the
HONORABLE JERRY W. CAVANEAU, United States Magistrate Judge for the
Eastern District of Arkansas.
administrative remedies. After carefully reviewing the record, we conclude that Curry
did not exhaust available prison remedies and therefore the district court’s dismissal
was consistent with 42 U.S.C. § 1997e(a). Accordingly, we affirm. See 8th Cir. R.
47A(a).

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-